Wilmington Sav. Fund Socy. FSB v Estate of Patricia Nugent (2019 NY Slip Op 01950)





Wilmington Sav. Fund Socy. FSB v Estate of Patricia Nugent


2019 NY Slip Op 01950


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


351 CA 18-01255

[*1]WILMINGTON SAVINGS FUND SOCIETY FSB, DOING BUSINESS AS CHRISTIANA TRUST, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS A TRUSTEE FOR BCAT 2014-4TT, PLAINTIFF-RESPONDENT,
vESTATE OF PATRICIA NUGENT, ET AL., DEFENDANTS, AND DEANNA FERRY, DEFENDANT-APPELLANT. 


RALPH A. HORTON, ROCHESTER, FOR DEFENDANT-APPELLANT.
STIM & WARMUTH, P.C., FARMINGVILLE (GLENN P. WARMUTH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Wyoming County (Michael F. Griffith, A.J.), dated May 31, 2017. The order, among other things, denied the motion of defendant Deanna Ferry to dismiss. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court